Case 1:20-cv-00535-GPG Document 5 Filed 02/27/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-00535-GPG

DIANA C. TORRES,

       Plaintiff,

v.

KEURIG DR. PEPPER,

       Defendant.


                    ORDER GRANTING PLAINTIFF LEAVE TO PROCEED
                           PURSUANT TO 28 U.S.C. § 1915


       Plaintiff has filed pro se an Employment Discrimination Complaint (ECF No. 1)

and an Application to Proceed in District Court Without Prepaying Fees or Costs (Long

Form) (ECF No. 3). Plaintiff will be granted leave to proceed in forma pauperis pursuant

to 28 U.S.C. § 1915 solely on the basis of inability to prepay fees or give security

therefor. Accordingly, it is

       ORDERED that the Application to Proceed in District Court Without Prepaying

Fees or Costs (Long Form) (ECF No. 3) is GRANTED. It is

       FURTHER ORDERED that the court review the Employment Discrimination

Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). It is

       FURTHER ORDERED that process shall not issue at this time. It is

       FURTHER ORDERED that the United States Marshals Service shall serve

process on any remaining Defendants for whom personal service is required if the case
Case 1:20-cv-00535-GPG Document 5 Filed 02/27/20 USDC Colorado Page 2 of 2




is later drawn to a district judge and/or a magistrate judge under D.C.COLO.LCivR

8.1(c).

          DATED February 27, 2020.

                                              BY THE COURT:

                                               s/ Gordon P. Gallagher
                                              United States Magistrate Judge




                                          2
